Title: To Benjamin Franklin from ––– Gerard, 15 September 1778
From: Gerard, ——
To: Franklin, Benjamin



  De Passy ce 15 7bre. 1778 à 9.heures du Matin.
  M∴T∴C∴F∴

Vous etes prié de la part de la R.L.D.St.P. des V. ffrs. de vous trouver jeudy. 17. de ce Mois de 7bre. 1778. à Midy précises à la Loge d’adoption qui se tiendra au Ranelagh de Passy près la Muette. Il y aura réception d’appsse. de Compgne. et de Maitsse. avec Musique, Banquet ensuite et Bal.
La Cotisation est de 12 l.t. que vous êtes prié de faire remettre au f∴ Morisan à la grille du Bois de Boulogne et d’avertir sur le Champ si vous pouvez vous y trouver ou non.
Apportez s’il vous plait vos ornemens et votre glaive. Par Mandement
Gerard
Pour le secretaireLoge d’Adoption au Ranelagh de Passy près la Muette
 
Addressed: A Monsieur / Monsieur de franklin / en son hôtel / a Passy
Endorsed: Gerard Free mason
Notation: 15. 7.bre 1778
